Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Labberrius Qudon Evans, Appellant                     Appeal from the 8th District Court of
                                                      Franklin County, Texas (Tr. Ct. No. F-
No. 06-19-00260-CR        v.                          9330). Memorandum Opinion delivered by
                                                      Chief Justice Morriss, Justice Burgess and
The State of Texas, Appellee                          Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Labberrius Qudon Evans, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 26, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk